ORDER
Having examined the amended complaint presented by the Secretary of Justice on March 14, 1963 and respondent’s answer to said complaint on May 17,1963 and it being evident that the offense committed by respondent — having sworn under oath that he had never been convicted of a felony or of any offense implying moral turpitude when actually he had been convicted of a violation of § 94 of the Articles of War — was due to the fact that he believed that since the offense was an internal incident within a military organization, its implications and consequences would not transcend to civilian life, and it being evident that the military organization itself was trying to rehabilitate respondent, extending to him all the educational benefits, medical attention, and pension for physical disability, and taking into consideration our own constitutional philosophy of restoring the full civil standing to any person who has committed an offense after he has paid for it, and after examining the testimonies of his subsequent exemplary behavior attached to the answer signed by attorneys of good standing before this Forum, the final dismissal of this complaint is hereby ordered, without it being understood that this Court approves of the offense committed by respondent.
It was so agreed and ordered by this Court as witnesses the signature of the Chief Justice, who renders a separate *657opinion in which Mr. Justice Blanco Lugo and Mr. Justice Ramirez Bages concur.
(s) Luis Negeón Fernández Chief Justice
I attest:
(s) Mercedes L. Somohano

Acting Secretary

—0—